NUMBER 13-08-00338-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE NATALIA CASTRO



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Natalia Castro, filed a "Tex. R. App. P. 24.4 Motion to Decrease Excessive
Amount of Security Ordered by the Trial Court; Alternatively, Petition for Writ of Mandamus
and Supporting Brief," through which she seeks to decrease the amount of security ordered
by the trial court to supersede the underlying judgment.  Relator complains that the trial
court abused its discretion in setting the amount of a supersedeas bond at $300,854.69.
	In the instant case, an appeal of the underlying judgment has been perfected in this
Court in Cause No. 13-08-00298-CV.  We have jurisdiction over the appeal and will review
matters pertaining to the supersedeas bond by motion filed in that appeal.  See Tex. R.
App. P. 24.4(a); In re De Los Santos, No. 13-07-00571-CV, 2007 Tex. App. LEXIS 7585,
at *1-2 (Tex. App.-Corpus Christi Sept. 19, 2007, orig. proceeding) (mem. op).  We
therefore conclude that relator has an adequate appellate remedy and is not entitled to
mandamus relief.  See In re Union Pac. Res. Co., 969 S.W.2d 427, 428-29 (Tex. 1998)
(orig. proceeding) (relator must show it has no adequate remedy by law).
	This Court previously ordered stayed the trial court's order of May 20, 2008,
requiring a supersedeas bond in the amount of $300,854.69 and stayed execution or
enforcement of the underlying judgment pending this Court's ruling under Texas Rule of
Appellate Procedure 24.4.  See Tex. R. App. P. 24.4(c).  That stay is dissolved as to this
appellate cause, but remains in effect as to appellate Cause No. 13-08-00298-CV, pending
our disposition of the motion filed therein.  See id. 52.10(b) ("Unless vacated or modified,
an order granting temporary relief is effective until the case is finally decided.").
	The petition for writ of mandamus is DENIED.  See id. 52.8(a).
							PER CURIAM


Memorandum Opinion delivered and filed
this 7th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).